PER CURIAM.
The parties to this suit in equity are citizens and residents of different states. In such a situation, to confer jurisdiction on the court, the bill should have alleged, in addition to the facts showing diversity of citizenship, that the matter in controversy exceeded the amount or value of $3,000, exclusive of interest and costs, or contained allegations disclosing that a substantial federal question was involved. NotwitR standing the bill failed to contain the necessary jurisdictional allegations, the District Court took jurisdiction and entered a decree granting a temporary injunction. Because of this error, the decree must be vacated, and the ease remanded to the District Court, where the bill should be properly amended or dismissed.
The decree of the District Court is vacated, and the case is remanded to that court for further proceedings not inconsistent with this opinion, with costs to the appellant in this court.